EXHIBIT 99.1 PNM Resources Reports 2008 First Quarter Results PNM electric reports loss for the quarter First Choice Power, EnergyCo incur significant mark-to-market losses (ALBUQUERQUE, N.M.) – PNM Resources (NYSE: PNM) today reported unaudited 2008 first quarter consolidated GAAP losses of $48.6 million, or $0.63 per diluted share, compared with earnings of $29.7 million, or $0.38 per diluted share, in 2007. GAAP results primarily were driven by planned outages, write-offs associated with regulatory disallowances, First Choice Power trading activities and EnergyCo mark-to-market losses on economic hedges. Unaudited, consolidated ongoing earnings were $3.5 million, or $0.05 per diluted share, compared with $29.8 million, or $0.38 per diluted share in 2007. The reduction in ongoing earnings was driven primarily by PNM electric, due to the lack of rate relief and higher operating costs, including planned outages at base load facilities. Ongoing earnings include earnings from discontinued operations and exclude the impact of non-recurring items and net unrealized mark-to-market gains and losses on economic hedges. Ongoing earnings also exclude losses from speculative trading activity andunrealized losses recorded as impairments of assets held intheNuclear Decommissioning Trust. Reconciliations of GAAP to ongoing earnings are shown in the attached schedules 1 through 4. “We expected reduced availability at our base load facilities, particularly San Juan Generating Station, where we continued the installation of environmental and plant upgrades, and the Four Corners Plant, where a major overhaul was started,” said Jeff Sterba, PNM Resources chairman, president and CEO. “While the cost of those planned outages and subsequent power purchases affected our earnings, the work completed at San Juan has resulted in much-improved availability in March and April. Unfortunately, our unique situation of not having a fuel and purchased-power adjustment clause has kept us from recovering the increasing and fluctuating energy costs of providing service to PNM’s 494,000 customers.” FIRST QUARTER PERFORMANCE SUMMARY Planned and forced outages at San Juan and the Four Corners Plant early in the quarter, combined with higher purchased-power prices and higher generation costs, more than offset strong availability at the Palo Verde Nuclear Generation Station.
